Order entered February 11, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-01054-CV

               RETAIL SERVICES WIS CORPORATION D/B/A
               PRODUCT CONNECTIONS, ET AL., Appellants

                                        V.

                             CROSSMARK, INC., Appellee

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-05122-2020

                                      ORDER

      Before the Court is appellee’s February 10, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

ORDER the brief tendered to this Court by appellee on February 9, 2021 filed as

of the date of this order.


                                             /s/   KEN MOLBERG
                                                   JUSTICE